DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered. Applicant’s arguments regarding Bruszewski are persuasive in light of the amendments. Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over McDonald in view of Bruzzi have been fully considered but they are not persuasive. Applicant argues McDonald does not remedy the deficiencies of Bruszewski. This argument is unclear because there are no rejections which rely on the combination of McDonald and Bruszewski. Applicant argues there is no disclosure in McDonald or Bruzzi taken separately or together of Applicant’s claimed invention as set forth in claim 1. Applicant does not make any specific arguments with regard to McDonald or Bruzzi. McDonald discloses the stent graft substantially as claimed except that McDonald does not disclose the angular offsets of stent rings as claimed. Bruzzi teaches the angular offsets of stent rings as claimed. See the rejection below for further details.
Specification
The amendments to the specification filed 8/30/21 have been entered.  
Drawings
Amendments to the drawings were received on 8/30/21.  These drawings are acceptable and have been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claims 9 and 10 including a first series of rings including a first ring that is offset angularly from a next ring and another series including 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-10 and 18-20 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 7, “S” and “S°” should be in parentheses.
a°” should be in parentheses.
In claim 18, “H” should be in parentheses.
In claim 19, “Ax” and “H0” should be in parentheses.
In claim 20, “H1” and “H0” should be in parentheses.
Claims 1 and 6-20 are objected to because of the following informalities:  The claims interchangeably refer to “compressible ring stent(s)”, “stent(s)”, and “ring stent(s)” throughout the claims. The claims should be amended to consistently use the same terminology, for instance, the claims should be amended to consistently recite --compressible ring stent(s)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first ring" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the angular offset" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the same stent" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the next successive stent" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11 recites “is offset angularly”. It is unclear what “is” is referring to because line 10 recites “the peaks and valleys of the first ring” and “is” is singular. It appears “is” should be --are-- if referring to the peaks and valleys.
Claim 1 lines 16-18 are unclear because it is unclear what “the same stent” is referring to. As best understood “the same stent” appears to refer to a particular stent of the first series but this is unclear. It appears that for a given ring stent of the first series, an angular offset between the given ring stent and a successive stent is different than an angular offset between the given stent and a next successive stent in the other series. Please clarify.
Claim 1, lines 16-18 are further unclear because it is unclear if each stent of the first series has an angular offset from each and every successive stent in the first series or the claim only requires that each stent of the first series has an angular offset from its respective successive stent and not necessarily every other successive stent of the series. This limitation is in question because the magnitude of the offset between a stent and its next successive stent appears to be different from the magnitude of the offset between the same stent and a stent further down the series. For instance, a first stent of a series may be offset from the next stent in a series by 10 degrees and then the first stent would be offset from a subsequent stent by 20 degrees. It appears that “each successive stent in the first series” means only the next stent in the first series and not every stent in the first series. Please clarify.

Claim 8 recites the limitation "the angular offset between the first series of ring stents and the at least one other series of the ring stents" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. No angular offset between the first series and at least one other series is defined.
Claim 9 recites the limitation "a first series of ring stents" in line 3 and “a first ring stent” in line 7.  It is unclear if these are the same as the “first series” and “first ring” of claim 1 or if they are different. It is further unclear how the “at least one other series of ring stents” recited in lines 3-4 of claim 9 relates to “the other of the at least two series of stents” of claim 1.
In claim 12, line 1, it is unclear what “an angular offset” refers to. Several angular offsets are recited in claim 1, and claim 12 does not relate “an angular offset” to any previous angular offset or even any particular structure (it could be an angular offset of anything).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eaton et al. 2018/0228593 (hereafter referred to as Eaton).
Regarding claim 1, Eaton discloses a stent graft prosthesis 10 comprising a tubular member 18 having a length dimension extending between a first end 12 of the tubular member and a second end 14 of the tubular member, and a lumen width dimension (figs.1-3), and a plurality of discrete compressible 

    PNG
    media_image1.png
    677
    620
    media_image1.png
    Greyscale

Regarding claims 9 and 10, see the annotated figure above. The stent rings of “the other series” are aligned while the stent rings of the first series are angularly offset from each other.
Regarding claim 11, see figs. 2 and 3 for the circular cross-section of the end stents.
Regarding claim 12, see fig.1 for the angular offset between the first stent ring of the first series and the next stent ring of the first series being between 5 and 60 degrees.
Regarding claim 13, see fig. 1 which shows at least two peaks and two valleys for each ring. The two peaks and valleys are considered a saddle-shape. Note that the claim does not limit the stents to having only two peaks and only two valleys.
Regarding claim 14, see the sutures attaching each ring to the tubular member in fig.1.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. 2014/0121761 (hereafter referred to as McDonald) in view of Bruzzi 2012/0239136 (hereafter referred to as Bruzzi).
Regarding claim 1, McDonald discloses a stent graft prosthesis 10 comprising a tubular member 20 having a length dimension extending between a first end of the tubular member and a second end of the tubular member, and a lumen width dimension, and a plurality of discrete compressible ring stents 11, 12, 12’, 13, 13’ spaced apart and attached along the length of the tubular member (fig.3), each compressible ring stent having an undulating contour forming a plurality of alternate peaks 3, 3’ and valleys 2, 2’, and a height dimension D (fig.2), each compressible ring stent extending around a surface of the tubular member in a direction non-parallel to the length of the tubular member (fig.3). While McDonald discloses the invention substantially as claimed, McDonald does not disclose that the peaks and valleys of a first ring of a first series of at least two series of compressible ring stents are offset angularly with respect to the peaks and valleys of each successive compressible ring stent of the first series along the length dimension of the tubular member, wherein the first series of compressible ring stents are interposed between compressible ring stents of another of the at least two series of compressible ring stents, and wherein each respective stent of the first series of stents has an angular 
Bruzzi teaches a stent graft, in the same field of endeavor, wherein peaks and valleys of a first ring of a first series of at least two series of compressible ring stents are offset angularly with respect to peaks and valleys of each successive compressible ring stent of the first series along a length dimension, wherein the first series of compressible ring stents are interposed between compressible ring stents of another of the at least two series of compressible ring stents, and wherein each respective stent of the first series of stents has an angular offset from a respective successive stent in the first series that is different than an angular offset of the respective stent in the first series from a next successive stent in the other of the at least two series of stents for the purpose of modifying the localized fluid flow profile to reduce areas of low shear stress associated with arthrosclerosis and restenosis (fig. 22; par.139-141) and for the purpose of optimization of radial force distribution and vessel wall coverage (fig.26; par.147). See below for interpretations of the series and stent rings as claimed. Each of the embodiments of figs. 22 and 26 of Bruzzi teach the claimed angular offsets. For instance, in the annotated version of fig. 22 of Bruzzi below notice that the angular offset between a first stent ring of the first series and a successive stent ring of the first series is twice the angular offset of the first stent ring of the first series and the next successive stent in the other series. Therefore, the offsets are different. This arrangement applies to each of the ring stents of the first series.

    PNG
    media_image2.png
    603
    631
    media_image2.png
    Greyscale

In the annotated version of fig. 26 of Bruzzi shown below, see that the first stent ring of the first series is offset from the next stent ring of the first series while the first stent ring of the first series is aligned with a next successive stent in the other series, therefore the angular offsets are different. Note that the claim does not preclude additional stent rings, such as the middle two stent rings, since the claim uses the open ended term “comprising”. Also note that the examiner’s interpretation of a zero degree offset is in line with claim 6 of the application which requires mutually aligned pairs. Aligned pairs have zero degree offset.


    PNG
    media_image3.png
    314
    671
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent graft of McDonald to include stent rings having the angular orientations/offsets as taught by Bruzzi in either of figs. 22 or 26 in order to create a preferred non-uniform radial force distribution that could be used to target specific radial locations in a vessel to optimize blood flow velocity and pressure distribution that would prevent arthrosclerosis and restenosis.
Regarding claim 6, see fig.26 of Bruzzi as shown above, wherein the two stent rings on the left form an aligned pair and the two stent rings on the right form an aligned pair and wherein the left aligned pair is angularly offset from the right aligned pair. Note that the claim does not preclude additional stent rings, such as the middle two stent rings since the claim uses the open ended term “comprising”.
Regarding claim 7, see below for an additional interpretation of fig.22 of Bruzzi which teaches ring stent series as claimed. Note that the claim does not preclude additional ring stents from the ring stent of a first and other series. S1-S3 are ring stents of the first series of ring stents while S°1 - S°4 are 1 is offset from S°2

    PNG
    media_image4.png
    373
    669
    media_image4.png
    Greyscale

	Regarding claim 8, while the claim is unclear, fig. 22 of Bruzzi shows reversing polarity of the rings.
	Regarding claim 11, McDonald further teaches the additional limitation wherein at least one circular ring stent 14 is attached as a terminal stent at the first end of the tubular member, and optionally at least one circular ring stent 11 is attached as a terminal stent at the second end of the tubular member (fig. 3).
Regarding claim 12, Bruzzi teaches an angular offset preferably between 1 and 90 degrees, and more preferably between 1 and 45 degrees. Therefore it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to optimize the angular offset of ring stents of McDonald in view of Bruzzi to lie in the range of 5 to 60 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 13, see McDonald fig.2 and Bruzzi fig.1A for the saddle-shape claimed.
Regarding claim 14, see McDonald par. 38 for each attachment mechanism claimed.
Regarding claims 15 and 16, see McDonald par.44 for ring stents attached to external or internal surfaces.
Regarding claim 17, see pars.34 and 110 of Bruzzi which teaches each ring stent comprises a shape memory material which may be heat set.
Regarding claim 18, McDonald discloses saddle heights in the range of 4-22 mm (pars.66-69) which lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a height in the range of 2 to 30 mm since it has been held that prior art ranges that overlap claimed ranges provide a prima facie case of obviousness (MPEP 2144.05I).
Regarding claim 19, McDonald further discloses wherein a maximum inter-stent spacing dimension (Ax) between the spaced apart compressible ring stents has a value which is the product of the height dimension (H) and a number in the range of 0.3 to 2. Here it is noted that the effective range of ring stent heights taught by McDonald is 4 to 22 mm (see the saddle height in pars.66-69). When this range is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension (Ax) is 1.2 to 44 mm. In addition, when the claimed range of ring stent height (2 to 30 mm) is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension (Ax) is 0.6 to 60 mm. The effective range of inter-stent spacing dimension (Ax) taught by McDonald, which is 5 to 30 mm (par.21-23), falls within both calculated ranges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an inter-stent spacing dimension range corresponding to the product of the range of 
Regarding claim 20, McDonald further discloses at least one ring stent having an undulating contour forming a plurality of alternate peaks and valleys has a height dimension (H1) which is different from the height dimension (Ho) of at least one other ring stent having an undulating contour forming a plurality of alternate peaks and valleys (fig.3; pars.66-70).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774